STATEMENT OF ADDITIONAL INFORMATION December 30, 2016 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the Trust at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call one of the following numbers: Wealth Management Clients and Investment Advisory Firm Clients – call toll free 1-866-804-5023 (1-617-248-3014 outside the U.S.); Individual Account Holders of Class M shares and Investor shares (other than BNY Mellon Wealth Brokerage Clients) – call toll free 1-800-DREYFUS; holders of Class A, Class C, Class I or Class Y shares of BNY Mellon Income Stock Fund – call your financial advisor or call toll free 1-800-DREYFUS; BNY Mellon Wealth Brokerage Clients – call toll free 1-800-830-0549 – Option 2 for BNY Mellon Wealth Management Direct or 1-800-843-5466 for former brokerage clients of BNY Mellon Wealth Advisors whose accounts are now held by Dreyfus Brokerage Services; and participants in Qualified Employee Benefit Plans and Retirement Plans – call toll free 1-866-804-5023. The most recent annual report and semi-annual report to shareholders for the funds are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same prospectus date, except if otherwise indicated. Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year ended August 31st. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Prospectus Date BNY Mellon Asset Allocation Fund AAF Class M/MPBLX Investor/MIBLX December 30 th BNY Mellon Bond Fund BF Class M/MPBFX Investor/MIBDX December 30 th BNY Mellon Corporate Bond Fund CBF Class M/BYMMX Investor/BYMIX December 30 th BNY Mellon Emerging Markets Fund EMF Class M/MEMKX Investor/MIEGX December 30 th BNY Mellon Focused Equity Opportunities Fund FEOF Class M/MFOMX Investor/MFOIX December 30 th BNY Mellon Government Money Market Fund GMMF Class M/MLMXX Investor/MLOXX December 30 th BNY Mellon Income Stock Fund ISF Class M/MPISX Investor/MIISX December 30 th Class A/BMIAX Class C/BMISX Class I/BMIIX Class Y/BMIYX December 30 th BNY Mellon Intermediate Bond Fund IBF Class M/MPIBX Investor/MIIDX December 30 th BNY Mellon International Appreciation Fund IAF Class M/MPPMX Investor/MARIX December 30 th BNY Mellon International Equity Income Fund IEIF Class M/MLIMX Investor/MLIIX December 30 th BNY Mellon International Fund IF Class M/MPITX Investor/MIINX December 30 th BNY Mellon Large Cap Market Opportunities Fund LCMOF Class M/MMOMX Investor/MMOIX December 30 th GRP12-SAI-1216 Fund Abbreviation Share Class/Ticker Prospectus Date BNY Mellon Large Cap Stock Fund LCSF Class M/MPLCX Investor/MILCX December 30 th BNY Mellon Massachusetts Intermediate Municipal Bond Fund MIMBF Class M/MMBMX Investor/MMBIX December 30 th BNY Mellon Mid Cap Multi-Strategy Fund MCMF Class M/MPMCX Investor/MIMSX December 30 th BNY Mellon Municipal Opportunities Fund MOF Class M/MOTMX Investor/MOTIX December 30 th BNY Mellon National Intermediate Municipal Bond Fund NIMBF Class M/MPNIX Investor/MINMX December 30 th BNY Mellon National Municipal Money Market Fund NMMMF Class M/MOMXX Investor/MNTXX December 30 th BNY Mellon National Short-Term Municipal Bond Fund NSMBF Class M/MPSTX Investor/MINSX December 30 th BNY Mellon New York Intermediate Tax-Exempt Bond Fund NYITBF Class M/MNYMX Investor/MNYIX December 30 th BNY Mellon Pennsylvania Intermediate Municipal Bond Fund PIMBF Class M/MPPIX Investor/MIPAX December 30 th BNY Mellon Short-Term U.S. Government Securities Fund SUSGSF Class M/MPSUX Investor/MISTX December 30 th BNY Mellon Small Cap Multi-Strategy Fund SCMF Class M/MPSSX Investor/MISCX December 30 th BNY Mellon Small/Mid Cap Multi-Strategy Fund SMCMF Class M/MMCMX Investor/MMCIX December 30 th BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund TLCMF Class M/MTSMX Investor/MTSIX December 30 th TABLE OF CONTENTS TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-6 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-13 Manager's and Sub-Advisers ' Compensation I-13 Compliance Services I-14 ADMINISTRATION COMPENSATION I-15 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-16 OFFERING PRICE I-18 RATINGS OF MUNICIPAL BONDS I-19 RATINGS OF MUNICIPAL OBLIGATIONS I-19 RATINGS OF CORPORATE AND GOVERNMENT DEBT SECURITIES I-19 SECURITIES OF REGULAR BROKERS OR DEALERS I-20 COMMISSIONS I-23 PORTFOLIO TURNOVER VARIATION I-25 SHARE OWNERSHIP I-26 PART II INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-1 Funds other than Money Market Funds II-1 BNY Mellon Emerging Markets Fund II-19 BNY Mellon National Intermediate Municipal Bond Fund, BNY Mellon Municipal Opportunities Fund and BNY Mellon National Short-Term Municipal Bond Fund II-19 BNY Mellon International Equity Income Fund II-19 BNY Mellon Massachusetts Intermediate Municipal Bond Fund II-19 BNY Mellon Massachusetts Intermediate Municipal Bond Fund, BNY Mellon Municipal Opportunities Fund, BNY Mellon National Intermediate Municipal Bond Fund, BNY Mellon National Short-Term Municipal Bond Fund, BNY Mellon New York Intermediate Tax-Exempt Bond II-19 BNY Mellon Municipal Opportunities Fund II-19 BNY Mellon National Intermediate Municipal Bond Fund and BNY Mellon National Short-Term Municipal Bond Fund II-19 BNY Mellon New York Intermediate Tax-Exempt Bond Fund II-20 BNY Mellon Pennsylvania Intermediate Municipal Bond Fund II-20 Money Market Funds II-21 BNY Mellon National Municipal Money Market Fund II-21 INVESTMENT RESTRICTIONS II-23 Fundamental Policies II-23 TABLE OF CONTENTS Nonfundamental Policies II-25 Fundamental and Nonfundamental Policies Related to Fund Investment Objectives, Diversification and Names II-26 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-28 ADMINISTRATION AGREEMENT II-28 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-29 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-30 Massachusetts II-30 General Information II-30 Commonwealth Finances II-30 Cash Flow II-30 Fiscal Year 2016 II-30 Fiscal Year 2017 II-31 Commonwealth Revenues II-31 Federal and Other Non-Tax Revenues II-32 Commonwealth Expenditures II-33 Commonwealth Financial Support for Local Governments II-33 Medicaid II-33 Other Health and Human Services II-34 Commonwealth Pension Obligations II-34 Higher Education II-35 Capital Spending II-35 Massachusetts Bay Transportation Authority II-35 Commonwealth Indebtedness II-35 General Authority to Borrow II-35 General Obligation Debt II-36 Special Obligation Debt II-36 Litigation II-37 Programs and Services II-37 Medicaid Audits and Regulatory Reviews II-39 Environmental Matters II-40 Taxes and Other Revenues II-40 Other Litigation II-41 New York II-41 Economic Trends II-41 U.S. Economy II-41 State Economy II-42 The City of New York II-42 Other Localities II-42 Special Considerations II-43 State Finances II-44 Prior Fiscal Year Results II-44 Fiscal Year 2016-17 Enacted Budget Financial Plan II-45 Cash Position II-46 State Indebtedness General II-46 Limitations on State-Supported Debt II-46 State-Supported Debt II-47 Ratings II-48 Fiscal Year 2016-17 State Supported Borrowing Plan II-48 Pension and Retirement Systems II-48 Litigation and Arbitration—General II-49 Real Property Claims II-49 Medicaid Nursing Home Rate Methodology II-51 School Aid II-51 Family Assistance II-52 Canal System Financing II-53 Pennsylvania II-53 General Information II-53 Description of Funds II-53 Revenues II-54 Expenditures II-55 Education II-55 Public Health and Human Services II-55 Transportation II-55 Financial Performance II-56 Fiscal Year 2016 Financial Results (Budgetary Basis) II-56 Fiscal Year 2017 Budget II-56 Motor License Fund—Fiscal Years 2016-2017 II-57 State Lottery Fund—Fiscal Years 2016-2017 II-57 Commonwealth Indebtedness II-58 Ratings II-59 Unemployment Compensation II-59 Pensions and Retirement Systems II-59 Litigation II-59 PART III HOW TO BUY SHARES III-1 Information Regarding the Offering of Share Classes III-1 Investment Minimums III-3 Small Account Policies III-4 In-Kind Purchases III-4 TeleTransfer Privilege III-4 Converting Shares III-4 Taxpayer ID Number III-5 Frequent Purchases and Exchanges (non-money market funds only) III-5 Information Pertaining to Certain Purchase Orders III-5 Reopening an Account (Class A, Class C, Class I and Class Y Shares only) III-7 Information Relating to Purchase Orders (money market funds only) III-7 HOW TO REDEEM SHARES III-8 Class M and Investor Shares III-8 Contingent Deferred Sales Charge (BNY Mellon Income Stock Fund only) III-9 Redemption Through an Authorized Entity (Class A, Class C, Class I and Class Y Shares) III-10 Redemption Through an Authorized Entity (Retail MMF) III-10 Checkwriting Privilege III-10 Wire Redemption Privilege III-10 TeleTransfer Privilege III-11 Reinvestment Privilege (Class A Shares) III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-12 Fund Liquidation (money market funds only) III-12 Liquidity Fees and Redemption Gates (Retail MMF only ) III-12 SHAREHOLDER SERVICES III-13 Fund III-13 Auto-Exchange Privilege III-15 Automatic Asset Builder ® III-15 Government Direct Deposit Privilege III-15 Payroll Savings Plan III-15 Dividend Options III-16 Dividend Sweep III-16 Dividend ACH III-16 Automatic Withdrawal Plan III-16 Letter of Intent ¾ Class A Shares III-17 Retirement Plans and IRAs ¾ BNY Mellon Income Stock Fund III-17 DISTRIBUTION PLAN AND SHAREHOLDER SERVICES PLAN III-18 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-18 All Funds other than Money Market Funds III-18 Equity Securities III-19 Common Stock III-19 Preferred Stock III-19 Convertible Securities III-20 Warrants and Stock Purchase Rights III-20 IPOs III-21 Fixed-Income Securities III-21 U.S. Government Securities III-22 Corporate Debt Securities III-23 Ratings of Securities; Unrated Securities III-23 High Yield and Lower-Rated Securities III-23 Zero Coupon, Pay-In-Kind and Step-Up Securities III-25 Inflation-Indexed Securities III-25 Variable and Floating Rate Securities III-26 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-32 Municipal Securities III-32 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-38 Money Market Instruments III-38 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-41 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-43 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-44 Private Investment Funds III-45 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-45 Exchange-Traded Notes III-45 Derivatives III-46 Risks III-46 Specific Types of Derivatives III-48 Foreign Currency Transactions III-55 Commodities III-56 Short-Selling III-56 Lending Portfolio Securities III-57 Borrowing Money III-57 Borrowing Money for Leverage III-57 Reverse Repurchase Agreements III-58 Forward Commitments III-58 Forward Roll Transactions III-58 Illiquid Securities III-59 Illiquid Securities Generally III-59 Section 4(2) Paper and Rule 144A Securities III-59 Non-Diversified Status III-59 Cybersecurity Risk III-59 Investments in the Technology Sector III-60 Investments in the Real Estate Sector III-60 Investments in the Natural Resources Sector III-61 Money Market Funds III-61 Ratings of Securities III-61 Treasury Securities III-61 U.S. Government Securities III-61 Repurchase Agreements III-62 Bank Obligations III-62 Bank Securities III-63 Floating and Variable Rate Obligations III-64 Participation Interests III-64 Asset-Backed Securities III-64 Commercial Paper III-64 Investment Companies III-64 Foreign Securities III-64 Municipal Securities III-65 Derivative Products III-65 Stand-By Commitments III-65 Taxable Investments (municipal or other tax-exempt funds only) III-65 Illiquid Securities III-65 Borrowing Money III-65 Reverse Repurchase Agreements III-65 Forward Commitments III-65 Interfund Borrowing and Lending Program III-66 Lending Portfolio Securities III-66 RATING CATEGORIES III-66 S&P III-66 Moody's III-68 Fitch III-70 DBRS III-72 ADDITIONAL INFORMATION ABOUT THE BOARD III-73 Board's Oversight Role in Management III-73 Board Composition and Leadership Structure III-74 Additional Information About the Board and Its Committees III-74 MANAGEMENT ARRANGEMENTS III-74 The Manager III-74 Sub-Advisers III-75 Portfolio Managers and Portfolio Manager Compensation III-75 BNY Mellon Wealth Management III-75 HGCM III-76 Mellon Capital III-76 Boston Partners III-77 TBCAM III-77 Walter Scott III-78 Certain Conflicts of Interest with Other Accounts III-78 Code of Ethics III-79 Distributor III-79 Transfer and Dividend Disbursing Agent and Custodian III-80 Annual Anti-Money Laundering Program Review III-80 Funds' Compliance Policies and Procedures III-81 Escheatment III-81 DETERMINATION OF NAV III-81 Valuation of Portfolio Securities (funds other than money market funds) III-81 Valuation of Portfolio Securities (money market funds only) III-82 Calculation of NAV III-82 Expense Allocations III-83 NYSE and Transfer Agent Closings III-83 DIVIDENDS AND DISTRIBUTIONS III-83 Funds other than Money Market Funds III-84 Money Market Funds III-84 TAXATION III-84 Taxation of the Funds III-84 Taxation of Fund Distributions (Funds other than Municipal or Other Tax-Exempt Funds) III-86 Sale, Exchange or Redemption of Shares III-88 PFICs III-89 Non-U.S. Taxes III-90 Foreign Currency Transactions III-90 Financial Products III-90 Payments with Respect to Securities Loans III-91 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-91 Inflation-Indexed Treasury Securities III-91 Certain Higher-Risk and High Yield Securities III-91 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-91 State Municipal Funds III-92 Investing in Mortgage Entities III-93 Tax-Exempt Shareholders III-93 Backup Withholding III-93 Foreign (Non-U.S.) Shareholders III-93 The Hiring Incentives to Restore Employment Act III-95 Possible Legislative Changes III-95 Other Tax Matters III-95 PORTFOLIO TRANSACTIONS III-96 Trading the Funds' Portfolio Securities III-96 Soft Dollars III-98 IPO Allocations III-99 DISCLOSURE OF PORTFOLIO HOLDINGS III-99 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES III-101 Proxy Voting By Dreyfus III-101 Summary of BNY Mellon's Proxy Voting Guidelines III-103 Voting Proxies of Designated BHCs III-110 Summary of the ISS Guidelines III-111 GLOSSARY III-123 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members of the Trust, together with information as to their positions with the Trust, principal occupations and other board memberships during the past five years, are shown below. All of the board members are Independent Board Members. The address of each board member is 200 Park Avenue, New York, New York 10166. Name Year of Birth Position with Trust (Since) Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Patrick J. O'Connor Chairman of the Board (2000) Attorney, Cozen O'Connor, P.C. since 1973, including Vice Chairman since 1980 and Chief Executive Officer and President from 2002 to 2007 N/A John R. Alchin Board Member (2008) Retired since 2007 Executive of Comcast Corporation, a cable services provider, from 1990 to 2007, including Executive Vice President, Co-Chief Financial Officer and Treasurer, from 2002 to 2007 Polo Ralph Lauren Corporation, a retail clothing and home furnishings company, Director (2007 - present) Ronald R. Davenport Board Member (2000) Chairman of Sheridan Broadcasting Corporation since July 1972 N/A Jack Diederich Board Member (2000) Retired; Executive Vice President - Chairman's Counsel of Alcoa Inc. from 1991 to 1997 N/A Kim D. Kelly Board Member (2008) Consultant since 2005 Chief Restructuring Officer of Allegiance Communications LLC from August 2011 to January 2013 MCG Capital Corporation, a business development company, Director (2004 – August 2015) Broadview Networks Holdings, Inc., Director and Chair (August 2011 - November 2012) I-1 Name Year of Birth Position with Trust (Since) Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Kevin C. Phelan Board Member (2000) Mortgage Banker, Colliers International, since March 1978, including Co-Chairman since 2010, President since 2007 and Executive Vice President and Director from March 1998 to September 2007 N/A Patrick J. Purcell Board Member (2000) Owner, President and Publisher of the Boston Herald since February 1994 President and Founder, jobfind.com, an employment search site on the world wide web, since July 1996 President and Chief Executive Officer, Herald Media since 2001 N/A Thomas F. Ryan, Jr. Board Member (2000) Retired since April 1999 President and Chief Operating Officer of the American Stock Exchange from October 1995 to April 1999 RepliGen Corporation, a biopharmaceutical company, Director (2002 - present) Maureen M. Young Board Member (2000) Retired since 2007 Director of the Office of Government Relations at Carnegie Mellon University from January 2000 to December 2007 N/A Each of the board members serves on the board's audit, nominating, litigation and pricing committees. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members. The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with Trust management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the Trust) or as an executive of investment funds, public companies or significant private or not-for-profit I-2 entities or other organizations; and/or other life experiences. The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Trust's or the Manager's counsel; counsel to the Trust and to the board have significant experience advising funds and fund board members. The board and its committees have the ability to engage other experts as appropriate. The board evaluates its performance on an annual basis. · Patrick J. O'Connor – Mr. O'Connor is Vice Chairman of the law firm Cozen O'Connor, P.C., where his practice involves litigation arising out of contracts, banking matters, estates, professional liability, healthcare and aviation-related claims. Mr. O'Connor has served as a fellow or board member of a number of legal, professional, civic and educational organizations. In addition, Mr. O'Connor is a member of the Board of Directors of Crowley Chemical Company, Inc. and Chairman of the Board of Trustees of Temple University. Mr. O'Connor served as Chairman of Franklin Security Bank from 2008 to 2014. · John R. Alchin – From 1990 to 2007, Mr. Alchin served in various roles, including Executive Vice President, Co-Chief Financial Officer and Treasurer, as an executive of the Comcast Corporation. Prior to joining Comcast in 1990, Mr. Alchin was a Managing Director of Toronto Dominion Bank from May 1980 to January 1990. Mr. Alchin served as a member of the Board of Directors of Big Brothers Big Sisters of Southeastern Pennsylvania from 2003 to 2012. Mr. Alchin is an Advisory Board Member of MANNA (Metropolitan AIDS Neighborhood Nutrition Alliance), and a Trustee of the Philadelphia Museum of Art and Chairman of the Museum's Finance Committee. · Ronald R. Davenport – Mr. Davenport is Chairman, and one of the original founders, of Sheridan Broadcasting Corporation, and Co-Chairman of American Urban Radio Networks. Mr. Davenport was Dean of the Duquesne University School of Law from 1970 to 1982, and served as a member of the President's Commission on White House Fellowships and on the National Board of the United States Chamber of Commerce. Mr. Davenport was a Director of Blaylock & Partners, L.P., an investment banking firm, from 2005 to 2006. He is a former member of the National Urban League Board of Directors and former President of the Urban League of Pittsburgh. · Jack Diederich –Mr. Diederich served as Executive Vice President—Chairman's Counsel of Aluminum Company of America (Alcoa) from August 1991 to January 1997. Mr. Diederich serves on the Boards of Directors of Continental Mills, Inc. and Pittsburgh Parks Conservancy. · Kim D. Kelly – Ms. Kelly currently serves as a consultant, primarily to private equity firms, in the media and restructuring fields. Most recently, from December 2008 to June 2010, Ms. Kelly served as Chief Restructuring Officer of Equity Media Holdings Corporation, an owner of broadcast stations. Previously, Ms. Kelly held executive positions with a number of large media companies, such as Arroyo Video Solutions, Inc., where she also served on the Board of Directors, Insight Communications Company, Inc. and Insight Midwest, L.P. · Kevin C. Phelan – Mr. Phelan is President and Co-Chairman of Colliers International (formerly, Colliers Meredith & Grew Inc. and Meredith & Grew, Inc.), a commercial real estate firm. Mr. Phelan joined Meredith & Grew, Inc. in 1978 and founded its Capital Markets group, which represents insurance companies and conduits, and maintains a servicing portfolio valued at $1 billion. In addition, Mr. Phelan has served on correspondent advisory councils for both AEGON U.S.A. Realty Advisors, Inc. and Nationwide Life Insurance Company, as well as numerous non-profit boards and committees. · Patrick J. Purcell – Mr. Purcell has more than 40 years of experience in the publishing industry. From 1970 to 1980, Mr. Purcell worked for the New York Daily News , and in 1980 he joined News Corporation, where he served in numerous capacities, including Associate Publisher of the Village Voice , Vice President of Advertising Sales for the New York Post , President of News America/Newspapers, President and Chief Executive Officer of News America Publishing, Inc., Publisher of the New York Post and President and Publisher of the Boston Herald . In 1993, Mr. Purcell purchased the Boston Herald from News Corporation. Mr. Purcell served as Executive Chairman of Ottaway Newspapers, Inc. from 2009 to 2013. In addition, Mr. Purcell serves on the Boards of Directors of a number of non-profit organizations. I-3 · Thomas F. Ryan, Jr. – Mr. Ryan is the former President and Chief Operating Officer of the American Stock Exchange (now known as the NYSE Amex Equities), from which he retired in 1999. Prior to that, Mr. Ryan held a variety of positions at the investment banking firm of Kidder, Peabody & Co., Inc., including serving as its Chairman in 1995. In addition, Mr. Ryan served as a member of the NYSE Market Performance Committee and Chairman of the Traders Advisory Committee to the Chairman of NYSE. · Maureen M. Young – Ms. Young served as the Director of the Office of Government Relations at Carnegie Mellon University from January 2000 to December 2007. Ms. Young also served as a member of the Board of Directors of Maglev, Inc., a company seeking a partnership between industry and government in Pennsylvania to create a magnetically levitated high-speed transportation system, from January 2001 to January 2008. Ms. Young serves on the Boards of Directors of a number of non-profit organizations. Committee Meetings The board's audit, nominating, compensation, pricing and litigation committees met during the funds' last fiscal year as indicated below: Fund Audit Nominating Compensation Pricing Litigation AAF 2 0 1 0 0 BF 2 0 1 0 0 CBF 2 0 1 0 0 EMF 2 0 1 2 0 FEOF 2 0 1 0 0 GMMF 2 0 1 N/A 0 ISF 2 0 1 0 0 IBF 2 0 1 0 0 IAF 2 0 1 0 0 IEIF 2 0 1 0 0 IF 2 0 1 0 0 LCMOF 2 0 1 0 0 LCSF 2 0 1 0 0 MIMBF 2 0 1 0 0 MCMF 2 0 1 0 0 MOF 2 0 1 0 0 NIMBF 2 0 1 0 0 NMMMF 2 0 1 N/A 0 NSMBF 2 0 1 0 0 NYITBF 2 0 1 0 0 PIMBF 2 0 1 0 0 SUSGSF 2 0 1 0 0 SCMF 2 0 1 0 0 SMCMF 2 0 1 0 0 TLCMF 2 0 1 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares, in each case as of December 31, 2015. I-4 Fund Patrick J. O'Connor John R. Alchin Ronald R. Davenport Jack Diederich Kim D. Kelly Kevin C. Phelan Patrick J. Purcell Thomas F. Ryan, Jr. Maureen M. Young AAF None None None None None None None None None BF None None None None None None None None None CBF None None None None None None None None None EMF None None None None None $50,001 - $100,000 Over $100,000 None None FEOF None Over $100,000 None None None None None None $10,001 - $50,000 GMMF None None None None None None None None None ISF None Over $100,000 None None None None $50,001 - $100,000 Over $100,000 None IBF None None None None None None None None None IAF None None None None None None None None None IEIF None None None None None None None None None IF None Over $100,000 $1 - $10,000 None None $10,001 - $50,000 $10,001 - $50,000 None None LCMOF None None None None None None None None None LCSF None None None None None Over $100,000 Over $100,000 None None MIMBF None None None None None None Over $100,000 None None MCMF None Over $100,000 None None None Over $100,000 $50,001 - $100,000 None None MOF None Over $100,000 None None $50,001 - $100,000 None None None None NIMBF None None None None None None Over $100,000 None None NMMMF None None None None None None None None None NSMBF None None None None None None None None None NYITBF None None None None None None None None None PIMBF None None None Over $100,000 None None None None None SUSGSF None None None None None None None None None SCMF None Over $100,000 None None None None Over $100,000 None None SMCMF None None None None Over $100,000 None None None None TLCMF None None None None None None None None None Aggregate holdings of all funds None Over $100,000 $1 - $10,000 Over $100,000 Over $100,000 Over $100,000 Over $100,000 Over $100,000 $10,001 - $50,000 See "Share Ownership" below for information on the shareholdings of each fund by board members and officers, as a group. As of December 31, 2015, none of the board members or their immediate family members owned securities of the Manager, any Sub-Adviser, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Adviser or the Distributor. I-5 Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Board and Chairman of the Audit Committee receiving additional compensation. The funds reimburse board members for their expenses. The funds do not have a bonus, pension, profit-sharing or retirement plan. The aggregate amount of fees paid to each current board member by the Trust for the fiscal year ended August 31, 2016 for all funds comprising the Trust were as follows: Name of Board Member Aggregate Compensation from the Trust* John R. Alchin $126,500 Ronald R. Davenport $126,500 Jack Diederich $126,500 Kim D. Kelly $126,500 Patrick J. O'Connor $151,500 Kevin C. Phelan $126,500 Patrick J. Purcell $118,000 Thomas F. Ryan, Jr. $144,000 Maureen M. Young $118,000 * Amount does not include expenses reimbursed by the Trust to board members for attending board meetings. OFFICERS Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by Dreyfus) Patrick T. Crowe President National Director of Investment Advisory, Analytics and Solutions for BNY Mellon Wealth Management since July 2014; from July 2007 to July 2014, Managing Director for BNY Mellon Wealth Management's Tri-State region, comprising New York, New Jersey and Southern Connecticut None James Windels Treasurer Director – Mutual Fund Accounting of Dreyfus 65 (160) Bennett A. MacDougall Chief Legal Officer Chief Legal Officer of Dreyfus and Associate General Counsel and Managing Director of BNY Mellon since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management Division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. 65 (160) I-6 Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by Dreyfus) Janette E. Farragher Vice President and Secretary Associate General Counsel of BNY Mellon 65 (160) James Bitetto Vice President and Assistant Secretary Managing Counsel of BNY Mellon 65 (160) Joni Lacks Charatan Vice President and Assistant Secretary Managing Counsel of BNY Mellon 65 (160) Joseph M. Chioffi Vice President and Assistant Secretary Managing Counsel of BNY Mellon 65 (160) Maureen E. Kane 1962 Vice President and Assistant Secretary 2015 Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management 65 (160) Sarah S. Kelleher Vice President and Assistant Secretary Senior Counsel of BNY Mellon since March 2013; from August 2005 to March 2013, Associate General Counsel, Third Avenue Management 65 (160) Jeff S. Prusnofsky Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 65 (160) Richard S. Cassaro Assistant Treasurer Senior Accounting Manager – Money Market and Municipal Bond Funds of Dreyfus 65 (160) Gavin C. Reilly Assistant Treasurer Tax Manager of the Investment Accounting and Support Department of Dreyfus 65 (160) Robert S. Robol Assistant Treasurer Senior Accounting Manager – Fixed Income Funds of Dreyfus 65 (160) Robert Salviolo Assistant Treasurer Senior Accounting Manager – Equity Funds of Dreyfus 65 (160) Robert Svagna Assistant Treasurer Senior Accounting Manager – Equity Funds of Dreyfus 65 (160) I-7 Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by Dreyfus) Joseph W. Connolly Chief Compliance Officer Chief Compliance Officer of Dreyfus and the Trust 65 (160) Caridad M. Carosella Anti-Money Laundering Compliance Officer Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor; and from 2007 to December 2011, Financial Processing Manager of the Distributor 65 (150) The address of each officer is 200 Park Avenue, New York, New York 10166. CERTAIN PORTFOLIO MANAGER INFORMATION (not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers AAF N/A BF N/A CBF N/A EMF N/A FEOF Luis P. Rhi ISF N/A IBF N/A IAF Danny Lai IEIF N/A IF N/A LCMOF N/A LCSF N/A MIMBF N/A MCMF N/A MOF N/A NIMBF N/A NSMBF N/A NYITBF N/A I-8 Fund Additional Portfolio Managers PIMBF N/A SUSGF John F. Flahive SCMF N/A SMCMF N/A TLCMF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year, except if otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed John C. Bailer 13 $4.8B 3 $242.4M 36 $3.7B Mark A. Bogar 9 $3.5B 5 $186.4M 12 $613.4M C. Wesley Boggs 21 $4.5B 16 $656.0M 50 $7.1B James Boyd 12 $3.8B 4 $794.8M 55 $4.0B Stephanie K. Brandaleone 6 $1.9B 2 $231.1M 12 $824.0M Richard A. Brown 125 $96.1B 99 $80.2B 94 $87.0B William S. Cazalet 21 $4.8B 16 $656.0M 50 $7.1B Gregory J. Conant 2 $450.0M 0 N/A 248 $1.7B Joseph M. Corrado 6 $1.9B 2 $231.1M 12 $824.0M Amy S. Croen 4 $1.7B 1 $40.8M 397 $3.2B David Daglio 12 $3.8B 4 $794.8M 55 $4.0B George E. DeFina 9 $3.5B 5 $186.4M 12 $613.4M Lawrence R. Dunn 1 $216.0M 0 N/A 33 $505.8M Thomas J. Durante 125 $96.1B 99 $80.2B 94 $87.0B Dale Dutile 12 $3.8B 4 $794.8M 55 $4.0B Joseph F. Feeney, Jr. 9 $23.6B 2 $2.1B 34 $2.5B Brian C. Ferguson 13 $4.8B 3 $242.4M 36 $3.7B Sean P. Fitzgibbon 9 $3.5B 5 $186.4M 12 $613.4M John F. Flahive 9 $8.3B 0 N/A 0 N/A Ronald P. Gala 21 $4.8B 16 $656.0M 50 $7.1B Peter D. Goslin 21 $4.8B 16 $656.0M 50 $7.1B Jane Henderson 6 $6.1B 35 $15.7B 138 $39.5B David S. Intoppa 13 $4.8B 3 $242.4M 36 $3.7B Roy Leckie 6 $6.1B 35 $15.7B 138 $39.5B Andrew R. Leger 9 $3.5B 5 $186.4M 12 $613.4M James A. Lydotes 9 $3.5B 5 $186.4M 12 $613.4M Charlie Macquaker 6 $6.1B 35 $15.7B 138 $39.5B Jay A. Malikowski 9 $3.5B 5 $186.4M 12 $613.4M Barry Mills 15 $6.1B 2 $228.4M 26 $2.0B Jeffrey M. Mortimer 4 $2.2B 0 N/A 0 N/A Thomas Murphy 2 $863.5M 0 N/A 535 $3.3B Rodger Nisbet 6 $6.1B 35 $15.7B 138 $39.5B I-9 Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Mary Collette O'Brien 2 $2.5B 0 N/A 232 $3.3B Stephen J. O'Brien 1 $368.5M 0 N/A 256 $1.7B Irene D. O'Neill 3 $965.4M 2 $110.6M 8,526 $6.7B Michelle J. Picard 5 $1.7B 3 $459.0M 397 $3.2B Steven L. Pollack 5 $15.3B 2 $2.1B 31 $2.5B William A. Priebe 4 $1.7B 1 $40.8M 397 $3.2B William Scott Priebe 5 $1.7B 3 $459.0M 397 $3.2B Timothy J. Sanville 3 $2.8B 2 $52.4M 172 $2.8B David Sealy 15 $6.1B 2 $228.4M 26 $2.0B Elizabeth Slover 15 $6.1B 2 $228.4M 26 $2.0B Caroline Lee Tsao 7 $4.6B 0 N/A 0 N/A Todd W. Wakefield 7 $1.7B 4 $135.0M 8 $357.4M Edward R. Walter 6 $1.9B 2 $231.1M 12 $824.0M Karen Q. Wong 125 $96.1B 99 $80.2B 94 $87.0B Robert C. Zeuthen 7 $1.7B 4 $135.0M 8 $357.4M The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees. Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts Subject to Performance Fees John C. Bailer Other Accounts 3 $965.6M C. Wesley Boggs Other Pooled Investment Vehicles 1 $19.5M Other Accounts 7 $662.3M James Boyd Other Accounts 4 $171.2M William S. Cazalet Other Pooled Investment Vehicles 1 $19.5M Other Accounts 7 $662.3M David Daglio Other Accounts 4 $171.2M Dale Dutile Other Accounts 4 $171.2M Joseph F. Feeney, Jr. Other Accounts 1 $18.7M Brian C. Ferguson Other Accounts 3 $965.6M Ronald P. Gala Other Pooled Investment Vehicles 1 $19.5M Other Accounts 7 $662.3M Peter D. Goslin Other Pooled Investment Vehicles 1 $19.5M Other Accounts 7 $662.3M Jane Henderson Other Pooled Investment Vehicles 1 $125.8M Other Accounts 4 $583.9M David S. Intoppa Other Accounts 3 $965.6M Roy Leckie Other Pooled Investment Vehicles 1 $125.8M I-10 Primary
